Citation Nr: 1221161	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right leg disorder.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mental limitations. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1966.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for bilateral hearing loss, mental limitations, and a right leg condition.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2010.  A transcript of that hearing is of record.

In a September 2011 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the thoracolumbar spine, assigning an initial 10 percent evaluation from April 18, 2008.  As the grant of entitlement to service connection was a grant of the full benefit on appeal, the Board no longer has jurisdiction over that matter. 

In March 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of that hearing is of record.  During that same month, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2011).

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for bilateral hearing loss, a right leg disorder, and an acquired psychiatric disorder is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, psychosis, and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Bilateral Hearing Loss

Regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss, service treatment records are devoid of any complaints, findings, or diagnoses of bilateral hearing loss.  However, his DD Form 214 listed his military occupational specialty (MOS) as Light Weapons Infantry for his period of active service from May 1963 to February 1966.  In written statements of record as well as during his January 2010 and March 2012 hearings, the Veteran contended that his claimed bilateral hearing loss was incurred as a result of in-service noise exposure, to include firing rifles as well as occasional use of hand grenades and other large caliber weapons without any hearing protection.  While he reported some pre and post service recreational noise exposure from infrequent hunting with current use of hearing protection, he contended that he had no occupational noise exposure in his post-service employment situations working with electricians and making pot pies at a factory.  Recent VA treatment notes of record detailed that he was a census worker.

The Board has found the Veteran's statements concerning his in-service noise exposure to be competent and credible.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In addition, post-service June 2008 and April 2010 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  In the June 2008 VA fee-based audio examination report, the examiner found it was not as likely as not the Veteran's hearing loss was due to his being a light weapons infantryman while in service.  His cited rationale was that the Veteran reported a history of noise exposure after leaving military service associated with guns and power equipment, was a truck driver after leaving service, and left service approximately 38 years before.  In the April 2010 VA audio examination report, the examiner opined that it was less likely as not that the Veteran's hearing loss was due to his in-service noise exposure.  He cited quotations from a 2005 Institute of Medicine Study (IOM) that indicated there was little evidence to address whether noise-induced hearing loss could develop several years after noise exposure ended and that it was unlikely that such delayed effects occurred.  The examiner commented that the Veteran's hearing sensitivity was within normal limits upon service separation.

Thereafter, during the March 2012 hearing the Veteran reiterated that the bulk of his noise exposure was in service as well as clarified his post-service recreational and occupational noise exposure.  Later that month, the Veteran submitted two pieces of information from the internet, including a May 2004 ASA paper and a medical reference article on acoustic trauma from the University of Maryland Medical Center.  The May 2004 ASA paper noted that a common source of hearing loss was overexposure to loud sounds, concluding that damage may not be apparent until people reach middle age when the combined effects of aging and youthful noise exposure begin to interfere with speech communication.  

In light of the 2005 IOM study cited by the April 2010 VA examiner and the 2004 ASA paper findings submitted by the Veteran which suggest a delayed onset of hearing loss is a viable theory of causation as well as the Veteran's clarified lay statements concerning the extent of his post-service noise exposure, the Board will afford the Veteran another VA examination for purposes of consideration of this new evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Right Leg Disorder

In multiple written statements as well as hearing testimony, the Veteran has asserted that his claimed right leg disorder was incurred during or is causally related to active service, specifically to an in-service marching injury.  He contended that he injured his right leg after two days of extensive marching and that his leg was put into a cast for which he stayed overnight in a hospital in January 1966.  Service treatment records are void of any complaints, treatment, or diagnoses of a right leg disorder.  A January 1966 clinical record simply showed that the Veteran was admitted to the dispensary but did not reflect a discharge time.  He has asserted that he received a cast on that date and spent 24 hours with his leg elevated before he was released.  It was further contended that the cast was removed at the end of January 1966 before he was discharged from service in February 1966. 

He has repeatedly indicated that his right leg has bothered him since that time.  While acknowledging he has never sought treatment for his claimed right leg disorder, he complained of intermittent pain or tightness down the front of his lower right leg that resolves on its own with home care.  The Board notes that there is no dispute that the Veteran is competent to report right lower leg symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Post-service VA treatment records dated in 2011 showed complaints of cramps in the bilateral lower extremities as well as noted the Veteran was given orthotics to treat a number of foot disorders.  

Based on his competent lay statements that his recurrent right leg symptomatology is related to an asserted in-service injury in 1966, the Board will afford the Veteran a VA examination in order to ascertain the nature and etiology of his claimed right leg disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).


Acquired Psychiatric Disorder, claimed as Mental Limitations

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, service treatment records detailed findings of emotionally unstable personality with recommended separation (February 1964 psychiatric evaluation) and inadequate personality (November 1965 psychiatric evaluation). While the May 1963 enlistment examination showed normal psychiatric findings on clinical evaluation, the Veteran's December 1965 service separation examination detailed abnormal psychiatric evaluation findings, noting inadequate personality.  A January 1966 Medical Officer's Report noted that the Veteran had no disqualifying mental or physical defects sufficient to warrant disposition through medical channels.  Copies of service personnel records associated with the record detailed that the Veteran had numerous proceedings under Article 15 of the Uniform Code of Military Justice for his misconduct. 

Post-service VA treatment notes detailed complaints of mood changes (June 2002) and claustrophobia (October 2005).  During his January 2010 and March 2012 hearings, the Veteran reported that he has experienced anger and anxiety as well as becomes easily frustrated since service.  In light of the evidence of record, to include the in-service findings of emotionally unstable or inadequate personality as well as the Veteran's competent statements concerning recurrent psychiatric symptomatology since in-service psychiatric treatment, the AMC should arrange for the Veteran to undergo a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the claims file reflects that the Veteran has received VA medical treatment for his claimed disorders from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated from September 1999 to September 2011, any additional records from that facility should be obtained.  During his March 2012 hearing, the Veteran specifically asserted that he saw a mental health provider that the Oklahoma VAMC a few years prior related to problems with his marriage.  VA treatment notes currently of record do not show any psychiatric treatment.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Request inpatient clinical records on a hospitalization for a right leg injury that reportedly occurred in January 1966 in Nyholm, Germany.  

2.  Obtain any additional VA clinical records pertaining to the Veteran's claimed bilateral hearing loss, right leg, and acquired psychiatric disorders from the Oklahoma City VAMC for the period from February 1966 to September 1999 and from September 2011 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

3.  Thereafter, the Veteran should be afforded an appropriate VA audio examination to clarify the nature and etiology of his claimed bilateral hearing loss.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss is casually related to his period of active service, to include conceded in-service noise exposure.  The examiner is directed to assume that the Veteran was exposed to loud noises in service from rifle fire and other weapons without use of hearing protection.  The examiner must explain the significance of hearing sensitivity within normal limits as to the likelihood that noise exposure caused hearing loss. 

In doing so, the examiner should acknowledge and discuss the Veteran's statements asserting the continuity of bilateral hearing loss symptomatology since service, his post-service recreational/occupational noise exposure, the findings in the June 2008 and April 2010 VA audio examination reports, and the medical information (May 2004 ASA paper and acoustic trauma internet article) submitted by the Veteran in March 2012.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed right leg disorder.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed right leg disorder is casually related to his period of active service, to include the asserted in-service right leg injury.  

In doing so, the examiner should acknowledge and discuss the post-service VA treatment records showing complaints of bilateral lower extremity cramping as well as lay assertions of the Veteran of an in-service right leg injury after marching and continuity of right leg symptomatology since service.  The examiner is directed to assume that the Veteran has experienced right leg pain since service when he injured his leg during two days of marching, although it is not known whether he experienced a right leg disorder at that time.   

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

5.  The Veteran should also be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the in-service findings of record showing emotionally unstable personality and inadequate personality.  

Also, is it at least as likely as not (a 50 percent probability of greater) that the Veteran's personality disorder was subject to, or aggravated by, a superimposed injury during service that resulted in additional mental disability?

The examiner should acknowledge and reconcile the findings located in the service treatment and personnel records as well as the Veteran's lay statements concerning continuity of psychiatric symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

7.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the September 2011 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

